RESPONSE TO AMENDMENT

Claims 69-82 are pending in the application.  Claims 1-68 have been canceled.
Amendments to the claims, filed August 13, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 69-75 and 78-82 over Heinecke (U.S. 5,738,642) as evidenced by Lubrizol (“Estane 58309 TPU) in view of Rivett (U.S. 6,630,237), made of record in the office action mailed May 13, 2021, Page 3, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed August 13, 2021.
The 35 U.S.C. §103 rejection of claims 76 and 77 over Heinecke (U.S. 5,738,642) as in view of Rivett (U.S. 6,630,237) and further in view of MacKnight (“Properties of Ethylene-Methacrylic Acid Copolymers and Their Sodium Salts”), made of record in the office action mailed May 13, 2021, Page 7, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed August 13, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 69 and 80, the limitations “said heat sealable layer consisting of an acrylic acid based polymer that has been partially neutralized” and “said heat sealable layer comprising a partially salt neutralized ionomer that comprises at least 50% of said heat sealable layer” are indefinite as the two limitations are contradictory to one another.  The heat sealable layer cannot comprise at least 50% of a partially salt neutralized ionomer and also only consist of said ionomer.  For purposes of prosecution, the Examiner has interpreted the claim to mean, “said heat sealable layer consisting of a partially salt neutralized acrylic acid based ionomer”.  NOTE: further dependent claims refer to “said partially salt neutralized ionomer”; therefore, however Applicant amends the claims, the language needs to be consistent throughout.
Claims 70-79, 81, and 82 are rejected based on their dependency on claim 69 or claim 80.

Claim Rejections - 35 USC § 103
Claims 69-75 and 78-82 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke (U.S. 5,738,642) as evidenced by Lubrizol (“Estane 58309 TPU”) in view of Rees (U.S. 3,355,319).
adhesive composite, Col. 2, line 64) comprising: a carrier having opposed sides (Col. 2, line 66); a heat sealable layer (polyethylene/vinyl acetate copolymer coating, Col. 6, lines 14-15) disposed on at least a portion of one of said sides of the carrier (Kraft paper, Col. 6, line15) , and a polymeric film having opposed sides (backing, Col. 2, line 67; Col. 4, lines 39-40) in at least partial contact with said heat sealable layer (carrier, Col. 3, lines 1-5).  Heinecke further teaches the polymeric film comprises polyurethane (Col. 5, lines 1-2) and wherein said polyurethane is at least one of an aromatic and aliphatic polyether urethane (ESTANE 58309, Col. 14, lines 6-7) as evidenced by Lubrizol.
Heinecke fails to teach the heat sealable layer consists of a partially salt neutralized acrylic acid based ionomer.  Heinecke does teach that the carrier material, which encompasses the heat sealable layer, is not limited (Col. 6, lines 4-15).
Rees teaches heat-sealable films (Abstract) that consists of a partially salt neutralized ethylene acrylic acid based ionomer (Abstract; Col. 2, lines 60-65; Col. 3, lines 1-5; Col. 12, lines 45-49).  Rees further teaches the broad heat sealing temperature range and particularly the ability of the ionic copolymer coated film to be sealed at low temperatures as well as at higher temperatures makes the ionic copolymer well suited for used on films to applied in high speed wrapping and packaging operations (Col. 13, lines 1-6) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat sealable layer in Heinecke consist of a partially salt neutralized ethylene acrylic acid based ionomer as taught by Rees in order to a heat seal layer appropriate for packaging that has a broad heat sealing temperature range.
Col. 6, line 66 – Col. 7, line5).
	Regarding claim 71, Heinecke teaches further comprising a protective release liner disposed on the pressure sensitive adhesive layer (Col. 7, lines 5-6).
	Regarding claims 72 and 75, Rees teaches wherein said partially salt neutralized ionomer exhibits a salt neutralization level in a range of 5% to 70% (55%, Col. 12, lines 45-49).
	Regarding claim 73, Rees teaches wherein said salt comprises any of a sodium, a potassium, a magnesium, a calcium, or a zinc salt (Col. 6, lines 9-13).
	Regarding claims 74 and 82, Rees teaches wherein said partially salt neutralized ionomer comprises a partially salt neutralized ethylene acrylic acid copolymer (Abstract; Col. 2, lines 60-65; Col. 3, lines 1-5; Col. 12, lines 45-49).
	Regarding claims 78 and 79, Heinecke in view of Rees fails to teach wherein said peel force varies by less than 25% when said assembly is exposed to a temperature of about 50 C for 24 hours and wherein said peel force varies by less than 25% after said assembly is subjected to ethylene oxide sterilization or by less than 10% after said assembly is subjected to gamma ray sterilization, respectively.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the peel force should vary by less than 25% when the assembly of Heinecke in view of Powell is exposed to a temperature of about 50°C for 24 hours and the peel force should vary by less than 25% after the assembly of Heinecke in view of Rees is subjected to ethylene oxide sterilization or by less than 10% after the assembly of Heinecke in view of Rees is subjected to gamma ray sterilization, respectively, in order to maintain the same or about 
Regarding claim 80, Heinecke teaches a multi-layered assembly (adhesive composite, Col. 2, line 64) comprising: a carrier having opposed sides (Col. 2, line 66); a heat sealable layer (polyethylene/vinyl acetate copolymer coating, Col. 6, lines 14-15) disposed on at least a portion of one of said sides of the carrier (Kraft paper, Col. 6, line15) , and a polymeric film having opposed sides (backing, Col. 2, line 67; Col. 4, lines 39-40) in at least partial contact with said heat sealable layer (carrier, Col. 3, lines 1-5).  Heinecke further teaches the polymeric film comprises polyurethane (Col. 5, lines 1-2) and wherein said polyurethane is at least one of an aromatic and aliphatic polyether urethane (ESTANE 58309, Col. 14, lines 6-7) as evidenced by Lubrizol.
Heinecke fails to teach the heat sealable layer consists of a partially salt neutralized acrylic acid based ionomer.  Heinecke does teach that the carrier material, which encompasses the heat sealable layer, is not limited (Col. 6, lines 4-15).
Rees teaches heat-sealable films (Abstract) that consists of a partially salt neutralized ethylene acrylic acid based ionomer (Abstract; Col. 2, lines 60-65; Col. 3, lines 1-5; Col. 12, lines 45-49).  Rees further teaches the broad heat sealing temperature range and particularly the ability of the ionic copolymer coated film to be sealed at low temperatures as well as at higher temperatures makes the ionic copolymer well suited for used on films to applied in high speed wrapping and packaging operations (Col. 13, lines 1-6) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat sealable layer in Heinecke consist of a partially salt 
	Heinecke in view of Rees fails to teach a collection of multi-layered assemblies wherein the variation in peel force among said assemblies as measured by 3 times the standard deviation as a percent of the average peel force is less than 30%.
	One of ordinary skill in the art before the effective filing date of the invention would have appreciated that the variation in peel force among a collection of assemblies of Heinecke in view of Rees is a quality control issue.  It would have been obvious to one of skill in the art before the effective filing date of the invention to have the variation in peel force among a collection of assemblies of Heinecke in view of Rees as measured by 3 times the standard deviation as a percent of the average peel force be less than 30% in order to ensure the quality of the product and to ensure that the end user had to exert the same or substantially the same peel force with each assembly used.	
Regarding claim 81, Heinecke fails to teach wherein said peel force is in a range of about 200 grams/inch to about 500 grams/inch.
However, Heinecke teaches the peel force is 142 g/in (Table 1, line 6).  Heinecke additionally teaches that the strength of the heat sealing bonds, and therefore the required peel strength to remove the heat seal layer, is controlled by adjusting the temperature which the materials are heated and by adjusting the duration of the heating process (Col. 10, lines 36-38).
Therefore, the exact peel force of the heat seal is deemed to be a result effective variable with regard to the application, i.e. desired peel force.  It would require routine experimentation to determine the optimum value of a result effective variable, such as a peel force in a range of about 200-500 g/in, in the absence of a showing of criticality in the claimed peel force.  MPEP .

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke (U.S. 5,738,642) in view of Rees (U.S. 3,355,319) and further in view of MacKnight (“Properties of Ethylene-Methacrylic Acid Copolymers and Their Sodium Salts”).
Heinecke and Rees are relied upon as discussed above.
Regarding claim 76, Heinecke in view of Rees fails to teach wherein said heat sealable layer exhibits an FTIR spectrum exhibiting a peak at about 1700 cm-1 and a peak in the range of about 1500 to about 1560 cm-1.
One of ordinary skill in the art before the effective filing date of the invention would have appreciated that FTIR spectrum peaks are a result of the composition of the material.  The heat sealable layer of Heinecke in view of Rees, comprising a sodium salt neutralized ethylene acrylic acid copolymer (as discussed above), would exhibit a peak at about 1700 cm-1 and a peak in the range of about 1500 to about 1560 cm-1 as evidenced by MacKnight (Fig. 1).
Regarding claim 77, Heinecke in view of Rees fails to teach wherein ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 is in a range from about 20 to about 0.5.
MacKnight teaches that the ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 depends on the degree of salt neutralization (Fig. 1).
as discussed above), in Heinecke in view of Rees would have a ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 depends on the degree of salt neutralization as taught by MacKnight.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed August 13, 2021 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
December 3, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788